Citation Nr: 0935188	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  02-15 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to initial staged ratings in excess of 10 percent 
for low back strain prior to July 12, 2006, and in excess of 
20 percent from that date.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from 
August 1974 to July 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas that granted service connection for low back 
strain, rated 10 percent.  In an August 2006 rating decision, 
the RO assigned a rating of 20 percent for low back strain 
effective July 12, 2006.  As he has not expressed 
satisfaction with the 10 percent or 10 percent ratings, and 
such ratings are less than the maximum under the applicable 
criteria, the claim remains on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).  The claim has been before the Board on 
two separate occasions, and was remanded in December 2004 and 
January 2007 for additional evidentiary development.  All 
actions required by the remand orders have been satisfied and 
the claim is ripe for appellate review.  


FINDINGS OF FACT

1.  Throughout the period of appeal prior to July 12, 2006, 
the Veteran's service-connected lumbosacral strain was 
productive of only slight impairment, with flexion not 
limited to 60 degrees or less; there was no neurological 
impairment noted, and the Veteran did not exhibit listing or 
other gait abnormality; fatigue, weakness, lack of endurance, 
and incoordination were not present.  

2.  Throughout the period of appeal from July 12, 2006, there 
has been no more than moderate limitation of lumbosacral 
spine motion; severe lumboscaral strain is not shown; flexion 
of the thoracolubmar spine was not limited to 30 degrees or 
less; incapacitating episodes are not shown; ankylosis is not 
shown; while there is pain on motion, fatigue, weakness, lack 
of endurance, and incoordination were not clinically found on 
examination; and neurological impairment is only a noted 
slight decreased sensitivity to pinprick.   

CONCLUSION OF LAW

The criteria for initial staged ratings in excess of 10 
percent for low back strain prior to July 12, 2006, and in 
excess of 20 percent from that date have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5295 (2003); 38 C.F.R. §§ 4.2, 4.6, 
4.40, 4.45, 4.71a, Diagnostic Codes 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the Veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

The Veteran was provided VA letters in January 2005 and March 
2007 which specifically addressed his claim for a higher 
initial rating for a low back disorder.  At this point the 
Board acknowledges the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which noted that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The Court further indicated, among other things, 
that if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.

However at the nature of the present appeal is somewhat 
different from the situation addressed in Vasquez-Flores.  
The present appeal involves the issue of a higher initial 
rating, not a claim for an increased rating.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 5103(a), notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Also see 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  In 
Dunlap, the Court held that when VA has granted a service 
connection claim and the Veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does no attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  In line with the reasoning set forth in these 
judicial decisions, the notice requirements addressed by the 
Court in Vasquez-Flores, supra, do not apply to an initial 
rating claim such as the one now on appeal to the Board.

The Veteran and his representative have shown by the nature 
of the argument presented that they are aware of what 
information and evidence is needed to support a higher rating 
for lumbosacral strain.  It is also pertinent to note that 
the Veteran is represented by The American Legion and that 
organization is presumed to have knowledge of the applicable 
criteria for rating lumbosacral strain and that neither the 
Veteran nor his representative has pled prejudicial error 
with respect to the content or timing of VCAA notice.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided thorough VA orthopedic examinations.  These 
evaluations are adequate for rating purposes; there is no 
duty to provide another examination or a medical opinion.  
See 38 C.F.R. §§ 3.326, 3.327.  

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  As noted, the RO has assigned 
staged ratings for the Veteran's low back disability.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


Rating Criteria for the Spine/Regulation Revision

Since the Veteran filed the current claim on appeal in June 
2001, VA revised the criteria for evaluating spine disorders 
(other than intervertebral disc disease), effective September 
26, 2003. 

With respect to criteria amended during the pendency of a 
claim, the Board notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as it provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.  The Veteran does, however, get the benefit 
of having both the old and new regulations considered for the 
period after the effective date of the change.  See 
VAOPGCPREC 3-00.  

Analysis

The Veteran was granted service connection for lumbosacral 
strain, with an evaluation of 10 percent established 
effective to the date of his initial claim for service 
connection, June 28, 2001.  He was, following VA examination, 
given an increase in his evaluation to 20 percent; however, 
the effective date of award was set as the date his 
entitlement to that increase was shown by medical 
examination.  He contends, in essence, that he is entitled to 
a higher evaluation than what is currently established, for 
both periods under appeal.  

Prior to July 12, 2006

The Veteran was initially rated under pre-2003 revision Code 
5295, pertaining to back strain.  An April 2002 record notes 
his complaints of low back pain.  He denied radiation to the 
lower extremities, weakness, and bowel or bladder problems.  
Testing indicated he had no radicular symptoms.  He had 
difficulty walking on his toes due to pain, but he was able 
to heel walk.  The impression was lumbar spondylosis and low 
back pain, with radiation.  X-rays revealed mild degenerative 
changes between L5 and S1; disc desiccation was also present.  

On April 2003 VA examination, the Veteran  described a 
constant pressure on the low back, occurring everyday, and 
with pain intensity ranging from six to seven out of ten.  He 
denied having radiation of pain to the buttocks or lower 
extremities.  He also reported having no incapacitating 
episodes due to his low back.  There was a normal curvature 
of the lumbar spine, which was not tender to palpation.  
Range of motion was zero to 80 degrees forward flexion, zero 
to 25 degrees extension, zero to 20 degrees left and right 
lateral flexion, and zero to 25 degrees left and right 
lateral rotation.  Neurological testing did not reveal any 
abnormalities in the spine or lower extremities, and chronic 
low back pain was assessed.  
A November 2003 VA physical therapy record indicates that 
active range of motion of the lumbar spine was within full 
limits in flexion, extension, lateral flexion, and rotation. 

The Board notes that in December 2007 a VA examiner opined 
that the Veteran's degenerative disc disease was not a result 
(either causally or by aggravation) of his service-connected 
strain; thus, the Board must confine its analysis to the low 
back symptoms specifically related to the lumbosacral strain.  

Under pre-revision rating criteria for lumbosacral strain, 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 26, 
2003) provided for a 10 percent rating for lumbosacral strain 
with characteristic pain on motion.  A 20 percent rating was 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, with unilateral loss of lateral spine motion 
in a standing position.  A 40 percent rating required severe 
lumbosacral strain that included listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.  
Also, Diagnostic Code 5292 (prior to September 26, 2003) 
pertained to limitation of motion of the lumbar spine, and 
under this criteria, a 10 percent rating was warranted for 
slight limitation of motion; a 20 percent rating for moderate 
limitation of motion; and a maximum 40 percent rating for a 
severe limitation of motion.

The Board notes that the terms "moderate" and "severe," among 
other components of the rating criteria are not expressly 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Following the September 26, 2003 revision of the rating 
criteria applicable to the spine (other than intervertebral 
disc disease), disorders of the lumbosacral spine, including 
low back strain, are to be evaluated using the General 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4,71a.  Included in this General Formula is Code 
5237, pertaining to lumbosacral strain.  Under this 
provision, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour is rated at 10 percent.  
Lumbosacral strain warrants a 20 percent evaluation where 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  

There are several notes set out after the General Rating 
Formula criteria, which provide the following: For purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  In exceptional 
cases, an examiner may state that, because of age, body 
habitus, neurological disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion stated in the regulation.  Each 
range of motion should be rounded to the nearest 5 degrees.

Based on the findings in the record, there is no indication 
that the Veteran is entitled to a higher evaluation for the 
period prior to July 12, 2006.  The Veteran did not exhibit 
any neurological abnormality or have a mobility or gait 
impairment.  Joint spaces were not irregular due to 
lumbosacral strain, muscle spasm was not present, and 
osteoarthritic changes were not associated with the service-
connected condition.  Regarding range of motion, the 
Veteran's combined range of motion is not 120 degrees or 
less, and his forward flexion is not 60 degrees of less for 
this time period.  Ankylosis was not noted during this time, 
and the Veteran's chief symptom was pain which presented in a 
non-tender, although constant fashion over the lumbar spine.  
Thus, on a schedular basis, and utilizing the criteria 
available under pre-revision Code 5292, the Board must 
conclude that impairment noted during this time period is a 
slight limitation of motion, and that an increase is not 
warranted under this provision.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Moreover, there is no noted 
muscle spasm or unilateral loss of lateral spine motion in a 
standing position, which would warrant the assignment of a 20 
percent evaluation under pre-revision Code 5295.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  The most 
recent VA examination results also suggest that the Veteran 
is not so limited in motion, either totally or in forward 
flexion, to be entitled to a higher evaluation under post-
revision Code 5237, as his total range of motion is greater 
than 120 degrees, and his flexion is higher than 60.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  Furthermore, 
the physical therapy record indicates his range of motion was 
essentially full.  

The Board notes that evidence of pain, weakened movement, 
excess fatigability, or incoordination must be considered in 
determining the level of associated functional loss in light 
of 38 C.F.R. § 4.40, taking into account any part of the 
musculoskeletal system that becomes painful on use.  See 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare ups.  
38 C.F.R. § 4.14 (2008).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 (2008) (addressing the joints) should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  In this instance, the Veteran did not 
display any of the DeLuca factors other than pain in 
examination and clinical settings, and any functional loss 
associated with his pain has been fully contemplated in the 
assignment of the 10 percent rating.  As such, the claim for 
an increase for the period prior to July 12, 2006 is denied.  


From July 12, 2006

On July 12, 2006 VA examination, the Veteran reported that 
muscle relaxants provided moderate relief for his low back 
pain.  He was theoretically incapacitated for four months for 
back injury.  He did not have increased limitation in motion 
with flare-ups or repetitive motion.  There was no 
instability, incoordination, excess fatigability, or lack of 
endurance.  On examination, he had mild tenderness with 
palpation of the paraspinal musculature.  Lumbar flexion was 
to 40 degrees with pain, extension was 20 degrees with pain, 
and bilateral lateral flexion and rotation was to 20 degrees.  
There was a slight decrease in sensitivity to pinprick in the 
lower extremities.  The results of this examination showed an 
increase in severity for the service-connected low back 
strain.  The RO, in assessing this, established a 20 percent 
evaluation from the date of the examination July 12, 2006.  
The Veteran maintains that his back should be rated as a 
higher degree of disability.  

The period from July 12, 2006, is also governed by the post-
revision criteria regarding the spine as well as the older, 
pre-2003 revision criteria.  The results of the 2006 
examination showed that the Veteran had chronic lumbar pain 
secondary to lumbar disc disease at L4/5 and L5/S1.  The July 
2006 VA examination had findings which were significant 
enough to show a worsening of low back pathology; however, it 
was not clear if degenerative disc/joint disease was part of 
the service-connected low back strain.  In order to clarify 
this, another VA examination was conducted in December 2007.  
In the report of this examination, it was determined that 
while degenerative disc disease and changes were present at 
L5/S1, these changes were not part of the service-connected 
low back condition.  Range of motion findings were as 
follows: flexion to 75 degrees, extension to 5 degrees, right 
lateral flexion was 15 degrees, left lateral flexion was to 
25 degrees, and bilateral lateral rotation was to 25 degrees.  
There was a slight decrease in pinprick sensation in the left 
foot, and active range of motion did not produce weakness, 
fatigue, or incoordination.  No muscle atrophy or muscle 
spasms were present, and pain was the noted symptom.  During 
range of motion tests, the Veteran experienced pain at L4, 
L5, and S1, and the extension findings were noticeably 
decreased from previous examination (down to 5 degrees vs. 20 
degrees). 
Essentially, the July 2006 finding of a 40 degree limitation 
of flexion was the basis for the increase to a 20 percent 
evaluation.  Following this, the Veteran has not shown that 
his service-connected low back strain has been productive of 
any more limitation of motion, and he has not been found to 
exhibit ankylosis.  The medical evidence also does not show 
severe lumbosacral strain, listing of the whole spine, 
positive Goldthwaite's sign, marked limitation of forward 
bending or abnormal mobility on forced motion. Furthermore, 
the Veteran's limitation of lumbar motion has not more nearly 
approximated severe than moderate.  There has been no 
assessment of fatigability, incoordination, weakness, or lack 
of endurance, and the limitations caused by pain are fully 
contemplated in the assessment of the 20 percent rating.  See 
DeLuca, supra.  While there was some minor neurological 
impairment, the Veteran did not exhibit leg drop or display 
any abnormal sign.  He does use a cane to walk; however, 
there is nothing to indicate a severe impairment, listing 
abnormality, or other gait deficiency.  Simply, there is not 
enough evidence to indicate that the Veteran's service-
connected low back condition is of greater severity than the 
20 percent rating currently assigned under either version of 
the regulations.  On a schedular basis, the claim for an 
increase must be denied.  

Moreover, regarding both periods of entitlement, there is 
nothing to suggest that the Veteran's low back disability 
warrants referral for extra-schedular consideration.  The 
evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected low back disability is inadequate.  
A comparison between the level of severity and symptomatology 
of the Veteran's low back disability with the established 
criteria found in the rating schedule for such a disability 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  Even if the 
available schedular evaluation for the disability is 
inadequate (which it manifestly is not), the Veteran does not 
exhibit other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
his service-connected low back disability.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disability.  The Veteran works as a 
driver for the city of Dallas, and he experiences pain if he 
drives for more than two hours.  He does use a cane and a 
Velcro back support; however, it is not indicated that his 
work is so affected as to rise to the level of marked.  As 
such, the Board concludes that there is no need to remand the 
claim for a referral to the Director of VA's Compensation and 
Pension Service for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321; see Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993). Thun v. Peake, 22 Vet App 111 (2008).
                                                         
ORDER

Entitlement to an initial staged rating in excess of 10 
percent for low back strain prior to July 12, 2006; and, to 
an initial staged rating in excess of 20 percent from that 
date, is denied.  



____________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


